State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: March 19, 2015                     105705
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

RORY R. WILLIAMS,
                    Appellant.
________________________________


Calendar Date:   January 20, 2015

Before:   Garry, J.P., Rose, Lynch and Clark, JJ.

                              __________


     Richard E. Cantwell, Plattsburgh, for appellant.

      Glenn MacNeill, Acting District Attorney, Malone, for
respondent.

                              __________


      Appeal from a judgment of the County Court of Franklin
County (Main Jr., J.), rendered January 8, 2013, convicting
defendant upon his plea of guilty of the crime of criminal sale
of a controlled substance in the third degree.

      Defendant pleaded guilty to criminal sale of a controlled
substance in the third degree in satisfaction of an amended
indictment charging him and his wife with various crimes. Under
the terms of the plea agreement that was approved by County
Court, he was to be sentenced as a second felony offender to the
minimum of six years in prison. County Court further advised
defendant that his sentence would include a period of postrelease
supervision, but did not specify the length. Thereafter, County
Court sentenced defendant to the agreed-upon prison term and
imposed a three-year period of postrelease supervision.
Defendant appeals.
                              -2-                  105705

      Defendant's sole challenge is to County Court's imposition
of a three-year period of postrelease supervision, which he
contends is an abuse of discretion and is also harsh and
excessive. We disagree. Given that no particular period of
postrelease supervision was included in the plea agreement,
County Court retained the discretion to determine the length of
the term and did not violate the sentencing commitment by
selecting the maximum of three years. Notably, the record
reveals that defendant has a lengthy criminal record, is a prior
parole violator and could have been sentenced to a much lengthier
prison term if convicted of the charges contained in the amended
indictment. In view of this, and given that defendant was
sentenced to the minimum term of imprisonment, we find no
extraordinary circumstances nor any abuse of discretion
warranting modification of the period of postrelease supervision
(see People v Foulkes, 117 AD3d 1176, 1177-1178 [2014], lv denied
24 NY3d 1084 [2014]; People v Watson, 115 AD3d 1016, 1017 [2014],
lv denied 24 NY3d 965 [2014]).

     Garry, J.P., Rose, Lynch and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court